         Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 1 of 16



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
                              EASTERN DIVISION
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
                  Plaintiff          )
                                     )
v.                                   )   CIVIL ACTION NO. 1:18-cv-111924-FDS
                                     )
WILMINGTON SAVINGS FUND              )   JUDGE SAYLOR
SOCIETY FSB, CHRISTIANA              )
TRUST, NOT IN ITS INDIVIDUAL         )   ORAL ARGUMENT REQUESTED
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
                  Defendant          )
___________________________________ )

               PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION
                    TO MOTION FOR SUMMARY JUDGMENT

       NOW COMES Mr. Matthew Vanderhoop, Plaintiff in the above-entitled case, and

respectfully submits this Memorandum of Law in Opposition to Motion for Summary Judgment,

pursuant to Fed.R.Civ.P. 56.



I.     INTRODUCTION

1.     The issue before the Court is whether Wilmington Savings Fund Society FSB, Christiana

Trust, not in its Individual Capacity, but Solely as Trustee for BCAT 2014-10TT (hereinafter

“Wilmington”) strictly complied with the provisions of M.G.L.c. 244 §35B. “A creditor shall

have taken reasonable steps and made a good faith effort to avoid foreclosure if the creditor has

considered: (i) an assessment of the borrower’s ability to make an affordable monthly mortgage

payment; (ii) the net present value of receiving payments under a modified mortgage loan as

compared to the anticipated net recovery following foreclosure; and (iii) the interest of the

creditor, including but not limited to, investors.” See M.G.L.c. 244 §35B(b). “Under this section,
         Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 2 of 16



for certain mortgages loans, the creditor shall send notice…of the borrower’s rights to pursue a

modified mortgage loan. Said notice shall be considered delivered to the borrower when sent by

first class mail and certified mail or similar service by a private carrier to the borrower at the

borrower’s address last known to the mortgagee or anyone holding thereunder. A copy of said

notice shall be filed with the attorney general.” See M.G.L.c. 244 §35B(b)(1)(iv)(c).

2.     Wilmington has filed several exhibits in this action for summary judgment, however,

none of them are tailored to the facts of this case, and they, conversely, show that Wilmington

failed to send Mr. Vanderhoop notice of is right to pursue a modified mortgage loan, as required

by M.G.L.c. 244 §35B.

3.     Wilmington has introduced two unsigned letters from Selene, dated June 6, 2017,

allegedly sent to Mr. Vanderhoop, seeking to show that Wilmington complied with M.G.L.c. 244

§35B, but the letter would be inadmissible in court without a proper foundation as to the

circumstances that surround the documents and they do not prove that Wilmington complied

with M.G.L.c. 244 §35B.

4.     Wilmington has presented no evidence that they filed a copy of the required notice to the

Massachusetts Attorney General. “Amendment of G.L.c. 244 in 2012 required objective

evidence of a good faith effort to prevent foreclosures.” Easthampton Savings Bank v. City of

Springfield, 470 Mass. 284 (2014).

5.     Wilmington did not offer Mr. Vanderhoop assistance in modifying his predatory, no

income verification, high interest mortgage loan, and Wilmington is not entitled to summary

judgment in this case, as a matter of law. When appropriate, the Court may grant summary

judgment for a nonmovant. See Fed.R.Civ.P. Rule 56(f)(2).




                                                   2
       Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 3 of 16



              PLAINTIFF’S MEMORANDUM IN OPPOSITION TO
                   MOTION FOR SUMMARY JUDGMENT


                                 TABLE OF CONTENTS



I.      INTRODUCTION                                                        1


II.     FACTUAL AND PROCEDURAL BACKGROUND                                   3


III.    ARGUMENTS AND AUTHORITIES                                           7


        A. Summary Judgment Standard                                        7


        B. Defendant’s Alleged Claim of Compliance with M.G.L.c. 244 §35B   8


        C. Plaintiff’s Genuine Defenses of Material Facts                   10


IV.     CONCLUSION                                                          12


V.      LIST OF EXHIBITS                                                    14


VI.     LIST OF AUTHORITIES                                                 15




                                          3
           Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 4 of 16



II.   FACTUAL AND PROCEDURAL BACKGROUND

      6. On April 24, 2007, Book 1119/Page 298, Mr. Vanderhoop executed a promissory

            note for $850,000 in favor of Sovereign Bank, and as security, Mr. Vanderhoop

            granted a mortgage on the Property in favor of Sovereign.

      7.    On February 2, 2015, while Sovereign was still the record owner of the Property,

            Lynne Bluege-Rust, attorney in fact for MTGLQ Investors, signed an Assignment of

            Mortgage purporting to transfer the Property from MTGLQ Investors to WSFS,

            “together with the promissory note or notes therein described or referred to, the

            money due and to become due thereon with interest, and all rights accrued or to

            accrue under said mortgage.” Doc. No. 8-2.

      8. On February 2, 2015, while Sovereign was still the record owner of the Property,

            Lynne Bluege-Rust, attorney in fact for MTGLQ, L.P., appeared before Texas notary

            Celeste Christman to notarize an Assignment of Mortgage, and proved to be “the duly

            authorized person who executed the within instrument on behalf of the company

            [MTGLQ] acknowledged to me that such attorney in fact, executed the within

            instrument pursuant to its by-laws.” At the time of the signing, on February 2, 2015,

            Sovereign not MTGLQ was the record owner of the Property. Doc. No. 8-2.

      9. On May 1, 2015, the Mortgage was assigned from Santander to MTGLQ, Book 1375,

            Page 179. The date has been inserted and the notary acknowledgement conforms with

            neither the Mass.Gen.Laws 54B, nor Pennsylvania Law Sec. 316(2), both of which

            require the document be signed in the “Representative Capacity.” Doc. No. 8-1.




                                                 4
         Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 5 of 16



10. On May 12, 2015, Book 1375, Page 876, the mortgage was assigned from MTGLQ to

   WSFS, although the documents were signed on February 25, 2015, while the Property was

   still owner by Sovereign so this assignment is void. Doc. No. 20-2.

11. On February 4, 2016, Defendant filed an Affidavit Regarding Note Secured by Mortgage to

   be Foreclosed,” signed by Angela Farmer, VP of Rushmore Loan Management Services,

   LLC, admitting subject loan “may be a ‘Certain Mortgage Loan,” as defined by G.L.c. 244,

   Section 35B(a). In the Affidavit, Ms. Farmer is alternatively referred to as Vice President of

   WSFS; Vice President of Rushmore. However the property was not transferred to WSFS

   until February 6, 2018, when MTGLO Investors, assigned and transferred to WSFS whose

   address is c/o Selene Finance LP. Doc. No. 8-2.

12. On February 2, 2016, Eva Massimino, attorney at law, filed a Certificate, “… facts stated in

   the foregoing affidavit are relevant to the title to the premises therein describe and will be of

   benefit and assistance in clarifying the chain of title thereto.” “As applicable Rushmore Loan

   Management Services LLC had taken reasonable steps and made a good faith effort to avoid

   foreclosure, as required by G.L.c. 244, Sec. 35B. Ibid.

13. On February 14, 2016, at 8:59:14 AM, Book 1460/Page 550, WBFS assigned the mortgage

   to MTGLQ. The assignment does not mention the promissory note and the notary

   acknowledgement does not comply with “representative capacity.” Doc. 8-4.

14. On February at 8:50:14 AM, Book 1460/Page 559, MTGLQ assigned the mortgage to

   WBFS. The acknowledgment is not dated. “A ‘robo-signer’ is a person who quickly signs

   hundreds or thousands of foreclosure documents in a month, despite swearing that he or she

   has personally reviewed the mortgage documents and has not done so.” One West Bank, FSB



                                                 5
          Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 6 of 16



   v. Drayton, 910 NYS 2d 857, 859-69 (S. St. 2010) (dismissing foreclosure action). Doc. No.

   8-5.

15. On September 13, 2017, Defendant filed case, no. 17SM007509, with the Massachusetts

   Land Court to determine Plaintiff’s military status. On June 14, 2018, the Land Court

   entered judgment in favor of WSFB. Doc. No. 20-5.

16. On August 22, 2018, Defendant scheduled an auction of Mr. Vanderhoop’s home.

17. On August 22, 2018, Mr. Vanderhoop filed a Complaint and Motion for Temporary

   Restraining Injunction for Protection from an Unlawful Foreclosure Auction of His Home,

   G.L.c.244, Sec. 35B, (hereinafter “the Complaint”) with the Dukes County Superior Court

   commencing the above-captioned action, alleging that “…Mr. Vanderhoop… has been

   denied the opportunity to modify his mortgage in order to avoid the foreclosure of his home

   in violation of G.L.c. 244.”

18. On September 11, 2018, Defendant removed the State Court action to this Court pursuant to

   U.S.C. Sections 133, 1441, and 1446. Doc. No. 1

19. On October 15, 2018, Defendant filed a Motion of Wilmington Savings to Dismiss the

   Complaint, along with a memorandum of law in support. Doc. Nos. 6, 7.

20. On November 13, 2018, the Court denied Defendant’s motion to dismiss without prejudice

   and allowed Plaintiff to file an amended complaint. Doc. No. 16.

21. On November 29, 2018, Mr. Vanderhoop filed his First Amended Complaint. Doc. No. 18.

22. On December 11, 2018, Defendant filed it Motion to Dismiss Amended Complaint, as well

   as supporting memorandum of law. Doc. Nos. 19, 20.




                                               6
            Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 7 of 16



 23. On January 3, 2019, Mr. Vanderhoop filed a Motion for Entry of Default against Defendant

       for failing to file an answer to Mr. Vanderhoop’s first amended complaint [Doc. No. 18].

       Doc. No. 29.

 24. On January 18, 2019, Defendant filed an answer to Mr. Vanderhoop’s first amended

       complaint. Doc No. 41

 25. On April 16, 2019, Defendant filed motion for summary judgment and memorandum of law

       in support, thereof. Docs. No. 45, 46.

III.      ARGUMENTS AND AUTHORITIES

          Summary Judgment Summary Standard

 26.      In the Commonwealth of Massachusetts, the summary judgment standard places

 the burden on Wilmington to firmly demonstrate that “…there is no genuine issue as to any

 material fact and the moving party is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56.

 “…even if the movant would not bear the burden of proof, on the issue at trial.” William T.

 Brrasso , Jr. v. New Century Mortgage Corporation, 91 Mass. App. Ct. 42, 46 (2017). “…the

 party seeking summary judgment…bears the burden of affirmatively demonstrating that there is

 no triable issue of fact.” Susan Drakopoulous v. U.S. Bank National Association, 465 Mass. 775,

 784 (2013), quoting Ng. Bros. Constr., Inc. v. Cranney, 436 Mass. 638, 644 (2002). See also

 Fed.R.Civ.R. 56.

 27.      Mr. Vanderhoop responds, herein, with specific acts that establish the existence of

 material facts that are in dispute to defeat Wilmington’s request for summary judgment. “Once

 the moving party establishes the absence of a triable issue, the party opposing the motion must

 respond and allege specific facts establishing the existence of a material fact in order to defeat

 the motion.” Drakoulous @ 778. See also Fed.R.Civ.P 56 ( ) (“must set forth specific facts

                                                   7
           Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 8 of 16



showing that there is no genuine issue for trial”). All facts presented in this summary judgment

action should be construed “…in favor of the nonmoving party. Elenedis A. Moronta v. National

Star Mortgage, LLC, 88 Mass. App. Ct. 621, 625 (2015). “In reviewing the summary judgment

decision, we view the material presented most favorable to the nonmoving party.” Kelley v.

Rossi, 395 Mass. 659, 661 (1985). “…judge should assume that all the facts set forth in the

opposing party’s affidavits are true, and that any reasonable inferences raised therein and

favorable to that party will be drawn.” Ford Motor Company v. Loren M. Barrett.

28.    Wilmington has submitted numerous exhibits and affidavits with its motion that are not

tailored to the facts of this case, in an attempt to show that Wilmington complied with the

requirements of M.G.L.c. 244§35B. However, Mr. Vanderhoop has presented an opposing

affidavit that Wilmington did not sent him a letter as was required. “…a toehold …is enough to

survive a motion for summary judgment.” Gura Jiwan Singh Khalsa v. Sovereign Bank, N.A., 88

Mass. App. Ct. 824, 831 (2015), quoting Marr Equip. Corp. v. I.T.O. Corp. of New England, 14

Mass. App. Ct. 231, 235 (1982).

      B.    Defendant’s Alleged Compliance with M.G.L.c. 244 §35B

29.    Wilmington is asking this Court to find that Wilmington complied with M.G.L.c. 35B

and grant it summary judgement, because it sent Mr. Vanderhoop a letter and Mr. Vanderhoop

did not complete the attachments and, therefore, Wilmington is absolved from any duty to help

Mr. Vanderhoop avoid foreclosure and save his home.

30.    However, the evidence that Wilmington relies upon, a June 6, 2017 unsolicited letter sent

from Selene Finance to Mr. Vanderhoop, does not prove that Wilmington complied with

M.G.L.c. 244 §35B. The June 6, 2017 Selene letter shows just the opposite: that Wilmington did

not comply with Massachusetts law. The letter does not mention Wilmington in the letter, and it



                                                 8
         Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 9 of 16



is manifestly unjust, as well as unconscionable, that Wilmington would believe that it complied

with Massachusetts foreclosure laws with this gimmick of having a business send an unsolicited

letter requiring confidential information from a destressed homeowner, without any indication,

whatsoever, that the letter was from the lender, and when the Massachusetts homeowner does not

respond to the letter and attached application, the lender can claim it tried to assist a distressed

homeowner saddled with a predatory, high interest mortgage. “We recognized that a mortgage

holder must not only act in strict compliance with its power of sale but must also “act in good

faith and …use reasonable diligence to protect the interest of the mortgagor…” U.S. Bank

National Association v. Ibanez, 458 Mass. 637, n. 16 (2010). See William v. Resolution GGF

Oy, 417 Mass 377, 382-383 (1994), quoting Sipla and Ado Constru. Co. v. Petersen, 373 Mass.

316, 320 (1977).

31.    In a motion for summary judgment “…bare assertions and conclusions regarding a

company’s officer’s understanding, beliefs, and assumptions are not enough…” Gura Jiwan

Singh Khalsa v. Sovereign Bnk, 88 Mass. App. Ct. 824, 827 (2016), quoting Polaroid Corp v.

Rollins Envtl. Servs. Inc., 416 Mass 684, 696 (1993); Harverty v. Commissioner of Corrections,

437 Mss. 737, 754 (2002), 440 Mass 1, 1 (2003)

32.    Wilmington did not send Mr. Vanderhoop the letter required by M.G.L.c. 35B. Instead

the June 6, 2017 letter was alleged sent to Mr. Vanderhoop by Selene Finance, who at the time

held neither Mr. Vanderhoop’s mortgage loan nor the promissory note to the mortgage. “We

recognize that a mortgage holder must ‘…act in good faith and …use reasonable diligence to

protect the mortgagor…” U.S. Bank National Association v. Ibanez, 458 Mass. 637, n. 16

(2010). See William v. Resolution GGF Oy, 417 Mass. 377, 382-383 (1994), quoting Sipla and

Ado Contru. Co. v. Peterson, 373 Mass 316, 320 (1977).



                                                   9
        Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 10 of 16



33.    Selene’s letter of June 6, 2017, does not mention Wilmington or indicate that Selene was

sending the letter to Mr. Vanderhoop on Wilmington’s behalf. By contrast, Wilmington’s

exhibit, Doc. 20-8, indicating a “Right to Request a Modification Loan,” sent to Mr. Vanderhoop

by Santander, indicates in the heading as well as in the first paragraph that “We are contacting

you because our records indicate that you are eligible to request a loan modification of your

mortgage with Santander Bank, N.A.” [Emphasis added] Doc. No. 20-8.

34.    Selene’s June 6, 2017 letter states, “We are contacting you because our records indicate

that you are eligible under Massachusetts law to request a modification of your mortgage with

Selene Finance LP (“Selene). “Every contact imposes upon each party a duty of good faith and

fair dealing in its performance and enforcement…good faith performance or enforcement of a

contract emphasizes faithfulness to an agreed upon common purpose and consistency with the

justified expectations of the other party.” Cadle Co. v. Coreena Vargas, 55 Mass. App.Ct. 361

(2001), quoting Restatement (Second) of Contracts §205 (1979). ‘“A court acting under general

principles of equity jurisprudence has broad power to reform, rescind, or cancel written

instruments, including mortgages, on grounds such as fraud, mistake, accident, or illegality.”

Beaton v. Land Court, 367 Mass. 385, 392, 326 N.E. 2d 302, 308 (1975), appeal dismissed, 423

U.S. 806, 96 S. Ct. 16, 46 L.Ed.2d (1975).

35.    No reasonable person would have believed that the letters sent by Selene were in fact

from Wilmington. There was nothing in the letter to indicate that Wilmington was the author or

that Selene was acting on Wilmington’s behalf and Wilmington’s attempt to declare otherwise is

unjust, unfair, deceptive, and a complete misrepresentation of how business relationships,

especially between lender and homeowner, are conducted in the Commonwealth of

Massachusetts.



                                                10
           Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 11 of 16



      C.    Mr. Vanderhoop has Genuine Defenses of Material Facts

36.    Mr. Vanderhoop has attached to this memo an affidavit, See Exhibit 1, that contradicts

Wilmington’s assertion that it complied with M.G.L.c. 35B. “If a plaintiff makes a prima facie

case, it is then incumbent on a defendant to counter with its own affidavit or acceptable

alternative demonstrating at least the existence of a genuine issue of material fact to avoid

summary judgment against him.” Federal National Mortgage Association v. Oliver Hendricks,

463 Mass. 634 (2012). “…in the context of a summary judgment proceeding, prima facie

evidence ‘does not by itself establish that there is no genuine issue as to any material facts’ since

it by definition may be rebutted.” See Ford Motor Co. v. Loren M. Barrett, 420 Mass. 240, 243,

Vaught Constr. Corp. v. Bertonazzi Buick Co., 371 Mass. 553, 560 (1976).

37.    Wilmington has been less than transparent in the way it has assigned and assumed Mr.

Vanderhoop’s mortgage loan and numerous of the affidavits and acknowledgements that it filed

with the Duke’s County Registry of Deeds neither comply with Massachusetts Notary statutes or

with the notary requirements of the states in which the questionable documents were executed.

See Docs. No. 38. A mortgage assignment is valid as long as it complies with the requirements

of Mass.Gen.Laws ch. 183, Section 54B…” “Similarly, a mortgage recorded with an

acknowledgement that contains a material defect is not properly recorded and does not provide

constructive notice of the mortgage.” Bank of America v. Debora Casey, 474 Mass. 556 (2016).

38.    It is totally unreasonable for Wilmington to claim that it complied with M.G.L.c. 35B

because Selene allegedly sent Mr. Vanderhoop a letter indicating he may be eligible for a

mortgage loan. The Selene letter neither identified Wilmington nor indicated that Selene was

sending the letter on behalf of Wilmington. There was nothing in the June 6, 2017, that would

allow a reasonable person to assume that a Selene letter was actually Wilmington’s letter sent in



                                                 11
        Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 12 of 16



compliance with M.G.L.c. 35B, and it would be patently unethical and against good faith

business practices, to declare that Mr. Vanderhoop was required to respond to an unsolicited

letter by Selene, to provide them with highly confidential personal information, and that his

failure to respond to Selene’s attached application, again, with no indications that it was being

sent by Wilmington, could legally absolve Wilmington of its duties and responsibilities as the

holder of Mr. Vanderhoop’s mortgage.

38.    There is a genuine issue of material fact and a credible dispute between the parties as to

whether Selene’s letter to Mr. Vanderhoop complied with the requirements that Wilmington

make a good faith effort to prevent Mr. Vanderhoop’s home from going into foreclosure.

40.    It is unclear from Selene’s letters that it was acting on behalf of Wilmington and this is an

issue of genuine dispute that prevents Wilmington from prevailing at summary judgment.

41.    At issue is whether Wilmington breached an implied covenant of good faith, acted in bad

faith, and misrepresented the facts when it claimed to comply with M.G.L.c. 35B based on

Selene’s letters, sent to Mr. Vanderhoop with no indication in the letters that Wilmington was

offering Mr. Vanderhoop relief from his predatory mortgage.

42.    It was implausible for Mr. Vanderhoop to believe that a letter from Selene offering

mortgage assistance was really from Wilmington since the industry practice is that M.G.L.c. 35B

compliance requires assistance from holder of the mortgage or promissory note, or agents who

have been identified to work on their behalf.

43.    Mr. Vanderhoop alleges that the misrepresentations and omissions apparent in Selene’s

June 6, 2017 letter to Mr. Vanderhoop were material, based on implausible inference, and

ambiguous conduct that if allowed to continue, will negate the legally protections of M.G.L.c.




                                                 12
        Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 13 of 16



35B and result in undesirable public policy consequences for distressed Massachusetts

homeowners seeking to avoid foreclosure of their homes.

CONCLUSION

44.    Mr. Vanderhoop requests that this Court deny Wilmington’s Motion for Summary

Judgment in its entirety, based on the foregoing reasons contained in Mr. Vanderhoop’s Motion

in Opposition, this Memorandum in Opposition, and arguments to be held on the topic.

45.    The undisputed facts establish that there exist an issue of material facts as to whether

Wilmington has complied with M.G.L.C. 244, Sec. 35B.

46.    Wilmington has, therefore, failed to meet its burden, pursuant to Fed.R.Civ.P. 56, and has

not proved that it compiled with M.G.L.C. 244, Sec. 35B, and its motion for summary judgement

should fail as a matter of law.

47.    There is no evidence that Wilmington offered Mr. Vanderhoop assistance in modifying

his predatory, high interest, mortgage loan, as is required by Massachusetts law. Instead, Mr.

Vanderhoop has filed an affidavit with this memo that states that he never received a letter from

Wilmington and the evidence presented by Wilmington proves Mr. Vanderhoop’s point:

Wilmington has failed to show that it complied with M.G.L.c. 244 §35B.



       WHEREFORE, Mr. Vanderhoop respectfully requests that this Court deny Wilmington’s

Motion for Summary Judgment, as Wilmington has failed to establish grounds for relief and has

not met its burden of showing that it is entitled to summary judgment possession as a matter of

law. “…has not established the absence of material issues of disputed facts entitling it to

judgment on any individual claim…” Susan Drakapoulous v. U.S. Bank Nat’l Assn., 465 Mass.




                                                13
        Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 14 of 16



775, 777 (2013). “The courts shall have the power, no matter who initiates the motion to award

judgment to the party legally entitled to prevail on the undisputed facts.” Fed.R.Civ.P.

May 10, 2019                                         Respectfully submitted,

                                                     MATTHEW VANDERHOOP
                                                     By his attorney,



                                                     “/s/”Deborrah M. Doman
                                                     Deborrah M. Dorman, Esq., #635729
                                                     Law Office of Deborrah M. Dorman
                                                     Post Office Box 944
                                                     Tisbury, MA 02568
                                                     (774) 563-0040
                                                     dormandmd@aol.com




                                                14
Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 15 of 16



                            LIST OF EXHIBITS



1. Exhibit A Mr. Vanderhoop’s Affidavit in Opposition to Motion for
             Summary Judgment




                                     15
      Case 1:18-cv-11924-FDS Document 57 Filed 05/10/19 Page 16 of 16



                             TABLE OF AUTHORITIES



 1. Bank of America v. Debora Casey, 474 Mass. 556 (2016)

 2. William T. Barrasso, Jr. v. New Century Mort. Corp., 91 Mass. App. Ct. 42 (2017)

 3. Beaton v. Land Court, 367 Mass. 85 (1975)

 4. Cadle Co. v. Coreena Vargas, 55 Mass. App. Ct. 361 (2001)

 5. Susan Drakopoulos v. U.S. Bank N.A., 465 Mass. 775 (2013)

 6. Easthampton Savings Bank v. City of Springfield, 470 Mass. 284 (2014)

 7. Ford Motor Co. v. Loren M. Barrett, 403 Mass. 240 (1988)

 8. Kelly v. Rossi, 395 Mass. 659, 661 (1985)

 9. Guru Jiwan Singh Khalsa v. Sovereign Bank, N.A., 88 Mass. App. Ct. 824 (2016)

10. Elenedis A. Moronta v. National Star Mortgage, LLC, 88 Mass. App. Ct. 621 (2015)

11. U.S. Bank N.A. v. Antonio Ibanez, 458 Mass. 637 (2011)


12. William v. Resolution GGF Oy, 417 Mass. 377 (1994)




                                          16
